Exhibit 10.1

 

Execution Version

 

FINANCE AUTHORITY OF MAINE

 

 

and

 

 

CASELLA WASTE SYSTEMS, INC.

 

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT

 

Dated as of February 1, 2012

 

to

 

FINANCING AGREEMENT

 

Dated as of December 1, 2005

 

--------------------------------------------------------------------------------

 

Relating to

 

FINANCE AUTHORITY OF MAINE

SOLID WASTE DISPOSAL REVENUE BONDS

(CASELLA WASTE SERVICES, INC. PROJECT)

SERIES 2005

 

CONSISTING OF

 

$3,600,000

SERIES 2005R-1

 

AND

 

$21,400,000

SERIES 2005R-2

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

Definitions and Interpretations

2

Section 2.

Amendment to Article IV — Loan of Proceeds; Repayment Provision

3

Section 3.

Amendments to Article V — Special Covenants and Agreements

3

Section 4.

Amendments to Article VII — Loan Default Events

8

Section 5.

Amendment to Article IX — Non-Liability of Authority; Expenses; Indemnification

9

Section 6.

Effective Date

9

Section 7.

Ratification of Previous Actions

9

Section 8.

Severability

9

Section 9.

Governing Law

10

Section 10.

Complete Agreement

10

Section 11.

Execution of Counterparts

10

 

i

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO FINANCING AGREEMENT

 

This FIRST AMENDMENT TO FINANCING AGREEMENT (the “First Amendment”), dated as of
February 1, 2012, between FINANCE AUTHORITY OF MAINE (the “Authority”), and
CASELLA WASTE SYSTEMS, INC., a corporation duly organized and existing under the
laws of the State of Delaware (the “Company”);

 

W I T N E S S E T H:

 

WHEREAS, the Authority previously issued its $25,000,000 Finance Authority of
Maine Solid Waste Disposal Revenue Bonds (Casella Waste Systems, Inc. Project)
Series 2005 (the “Bonds”) pursuant to an Indenture dated as of December 1, 2005
(as amended and supplemented prior to the date hereof and as of the date hereof,
the “Indenture”) between the Authority and U.S. Bank National Association (as
successor to LaSalle Bank National Association), as trustee (the “Trustee); and

 

WHEREAS, the Authority and the Company entered into a Financing Agreement (the
“Original Agreement”) dated as of December 1, 2005, pursuant to which the
Authority loaned the proceeds of the Bonds to the Company to finance the
Project; and

 

WHEREAS, pursuant to Section 10.5 of the Original Agreement and Section 9.5 of
the Indenture, the parties are permitted to amend the Original Agreement by
written agreement of the Authority and the Company and upon the written consent
of the Trustee and the Credit Provider and, with respect to certain amendments,
the consent of the Holders of a majority in principal amount of the Bonds
affected thereby then Outstanding; and

 

WHEREAS, the Company intends to cause a portion of the Bonds in the aggregate
amount of $21,400,000 (the “Series 2005R-2 Bonds”) to bear interest at a Term
Interest Rate effective as of February 1, 2012, and on the date of such
conversion from the Weekly Rate to a Term Interest Rate (the “Conversion Date”),
the Series 2005R-2 Bonds shall be subject to mandatory tender for purchase; and

 

WHEREAS, in connection with such conversion, the Company and the Authority have
agreed to modify the Original Agreement to provide for guarantees in favor of
the Trustee with respect to the Series 2005R-2 Bonds during any time when a
Letter of Credit is not in effect supporting such Bonds, and to make other
modifications to the Original Agreement; and

 

WHEREAS, the amendments set forth in this First Amendment shall be effective as
of the Conversion Date, and (i) with respect to the Series 2005R-1 Bonds, the
Credit Provider has consented to such amendments on such date as evidenced by
its written consent hereto, and (ii) with respect to the Series 2005R-2 Bonds,
the Holders of the Series 2005R-2 Bonds in the Term Interest Rate Period shall
be deemed to have consented to such terms and amendments on such date, as
evidenced by their purchase of the remarketed Series 2005R-2 Bonds;

 

NOW, THEREFORE, for and in consideration of the premises and the material
covenants hereinafter contained, the parties hereto hereby formally covenant,
agree and bind themselves as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                  Definitions and Interpretations.

 

(a)                                  Terms.  Terms not otherwise defined herein
shall have the meanings set forth in Section 1.1 of the Indenture and in the
Guaranty.  While Bonds bear interest in different Interest Rate Periods, the
term “Bonds” shall mean only the Bonds of the applicable subseries bearing
interest in a particular Interest Rate Period, as the context may require.

 

(b)                                  Definitions of Terms.  The following terms
have the following meanings in the Indenture and the Original Agreement:

 

(1)                                  “Capital Lease” means a lease under which
the Company is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.

 

(2)                                  “Change of Control” means the occurrence of
any of the following (with capitalized terms used herein having the meaning
ascribed thereto in the Senior Subordinated Note Indenture):

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
Beneficial Owner, directly or indirectly, of securities representing 50% or more
of the voting power of all Voting Stock of the Company; or

 

(b)                                 Continuing Directors shall cease to
constitute at least a majority of the directors constituting the board of
directors of the Company; or

 

(c)                                  the sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the assets of the
Company and its Restricted Subsidiaries taken as a whole to any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act); or

 

(d)                                 the Company consolidates with, or merges
with or into, any Person, or any Person consolidates with, or merges with or
into, the Company, in any such event pursuant to a transaction in which any of
the outstanding Voting Stock of the Company is converted into or exchanged for
cash, securities or other property, other than any such transaction where the
Voting Stock of the Company outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock (other than Disqualified Capital
Stock) of the surviving or transferee Person or the parent of such surviving or
transferee Person representing a

 

2

--------------------------------------------------------------------------------


 

majority of the voting power of all Voting Stock of such surviving or transferee
Person or the parent of such surviving or transferee Person immediately after
giving effect to such issuance; or

 

(e)                                  the adoption by the stockholders of the
Company of a plan or proposal for the liquidation or dissolution of the Company.

 

(3)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended, or any successor statute or statues thereto.

 

(4)                                  “GAAP” means generally accepted accounting
principles as in effect on the date of the First Amendment as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession.

 

(5)                                  “U.S. Legal Tender” means any such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts.

 

(c)          References to Guarantor/Guaranty.  Notwithstanding anything
contained herein to the contrary, provisions referencing the Guarantors and/or
the Guaranty shall be deemed to apply only to those subseries of the Bonds that
have been guaranteed by the Guarantors pursuant to the Guaranty.

 

Section 2.                  Amendment to Article IV — Loan of Proceeds;
Repayment Provision.

 

The third paragraph of Section 4.2(a) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

 

“The obligation of the Company to make any payment required by this Section
4.2(a) shall be deemed to have been satisfied to the extent of any corresponding
payment made (i) by a Credit Provider to the Trustee pursuant to a Letter of
Credit then in effect with respect to the Bonds, if any, or (ii) with respect to
the Series 2005R-2 Bonds, by one or more Guarantors pursuant to the Guaranty.”

 

Section 3.                  Amendments to Article V — Special Covenants and
Agreements.

 

(a)                                  Section 5.3 of the Original Agreement is
hereby amended and restated in its entirety to read as follows:

 

 

3

--------------------------------------------------------------------------------


 

“Section 5.3                             The Company’s Maintenance of Its
Existence.

 

The Company covenants and agrees that during the term of this Agreement it
(a) will maintain its existence as a corporation in good standing in the State
of Delaware and qualified to do business in the State, (b) will not dissolve,
sell or otherwise dispose of all or substantially all of its assets and (c) will
not combine or consolidate with or merge into another entity so that the Company
is not the resulting or surviving entity (any such sale, disposition,
combination or merger shall be referred to hereafter as a “transaction”);
provided that the Company may enter into such transaction with the prior consent
of the Authority, which consent shall not be unreasonably withheld, if (i) the
surviving or resulting transferee, person or entity, as the case may be, assumes
and agrees in writing to pay and perform all of the obligations of the Company
hereunder, (ii) the surviving or resulting transferee, person or entity, as the
case may be, qualifies to do business in the State and (iii) the Company shall
deliver to the Authority and Trustee prior to or substantially contemporaneously
with the consummation of the transaction an Approving Opinion.

 

If a merger, consolidation, sale or other transfer is effected, as provided in
this Section, all provisions of this Section shall continue in full force and
effect and no further merger, consolidation, sale or transfer shall be effected
except in accordance with the provisions of this Section.

 

Notwithstanding the foregoing, for so long as Section 5.13 hereof shall be in
effect with respect to a subseries of Bonds, the covenants set forth in
Subsections 5.3(b) and 5.3(c) above shall not be effective with respect to such
subseries of Bonds.”

 

(b)                                  Article V of the Original Agreement is
hereby amended by adding the following new Section 5.13 to the end thereof,
which provision shall only apply for so long as the Series 2005R-2 Bonds are in
the initial Term Interest Rate Period ending on January 31, 2017 and are not
secured by a Letter of Credit:

 

“Section 5.13                      Change of Control.

 

The provisions of this Section 5.13 shall be effective only for so long as the
Series 2005R-2 Bonds are in the initial Term Interest Rate Period ending on
January 31, 2017 and are not secured by a Letter of Credit.

 

If a Change of Control occurs, each Holder of Series 2005R-2 Bonds will have the
right to require the Company to repurchase all or any part (in a principal
amount equal to $5,000 or an integral multiple of $5,000 in excess thereof;
provided that no such repurchase may result in a Holder owning less than an
Authorized Denomination) of that Holder’s Series 2005R-2 Bonds pursuant to a
Change of Control Offer (the “Change of Control Offer”).  In the Change of
Control Offer, the Company will offer to pay an amount in cash (the “Change of
Control Payment”) equal to 101% of the aggregate principal amount of Series

 

4

--------------------------------------------------------------------------------


 

2005R-2 Bonds repurchased, plus accrued and unpaid interest thereon, if any, to
the date of purchase.  Within 30 days following any Change of Control, the
Company will mail a notice to each Holder describing the transaction or
transactions that constitute the Change of Control and offering to repurchase
Series 2005R-2 Bonds on the date (the “Change of Control Payment Date”)
specified in such notice, which date shall be a Business Day no earlier than 30
days and no later than 60 days from the date such notice is mailed, pursuant to
the procedures required by this Agreement and described in such notice.  Such
notice shall state:

 

(1)                                  that the Change of Control Offer is being
made pursuant to this Section 5.13 and that all Series 2005R-2 Bonds tendered
and not withdrawn will be accepted for payment;

 

(2)                                  the purchase price (including the amount of
accrued interest) and the Change of Control Payment Date;

 

(3)                                  that any Series 2005R-2 Bond not tendered
will continue to accrue interest;

 

(4)                                  that, unless the Company defaults in making
payment therefor, any Series 2005R-2 Bond accepted for payment pursuant to the
Change of Control Offer shall cease to accrue interest after the Change of
Control Payment Date;

 

(5)                                  that Holders electing to have a
Series 2005R-2 Bond purchased pursuant to a Change of Control Offer will be
required to surrender the Series 2005R-2 Bond, with the form entitled “Option of
Holder to Elect Purchase” on the Series 2005R-2 Bond completed, to the Trustee
at the address specified in the notice prior to the close of business on the
third Business Day prior to the Change of Control Payment Date;

 

(6)                                  that Holders will be entitled to withdraw
their election if the Trustee receives, not later than the close of business
(5:00 p.m. New York time) on the second Business Day prior to the Change of
Control Payment Date, a telegram, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Series 2005R-2 Bonds the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have such Series 2005R-2 Bonds purchased;

 

(7)                                  that Holders whose Series 2005R-2 Bonds are
purchased only in part will be issued new Series 2005R-2 Bonds in a principal
amount equal to the unpurchased portion of the Series 2005R-2 Bonds surrendered;
and

 

(8)                                  the circumstances and relevant facts
regarding such Change of Control.

 

On or before the Change of Control Payment Date, the Company will, to the extent
lawful:

 

5

--------------------------------------------------------------------------------


 

·                                          accept for payment all Series 2005R-2
Bonds or portions thereof properly tendered pursuant to the Change of Control
Offer;

 

·                                          deposit with the Paying Agent U.S.
Legal Tender sufficient to pay the Change of Control Payment in respect of all
Series 2005R-2 Bonds or portions thereof so tendered; and

 

·                                          deliver or cause to be delivered to
the Trustee the Series 2005R-2 Bonds so accepted together with a certificate of
an Authorized Representative stating the aggregate principal amount of Series
2005R-2 Bonds or portions thereof being purchased by the Company.

 

The Company will cause the Paying Agent to promptly pay to each Holder of
Series 2005R-2 Bonds so tendered the Change of Control Payment for such
Series 2005R-2 Bonds (in the same manner as payment of interest on the
Series 2005R-2 Bonds, to the Bondholders of record, or Direct Participants with
respect to Book-Entry Bonds, on the Record Date), and the Company will cause the
Trustee to promptly authenticate and mail (or cause to be transferred by book
entry) to each Holder a new Series 2005R-2 Bond equal in principal amount to any
unpurchased portion of the Series 2005R-2 Bonds surrendered, if any; provided
that each such new Series 2005R-2 Bond will be in a principal amount of $100,000
or an integral multiple of $5,000 in excess thereof.

 

The Company will publicly announce the results of the Change of Control Offer as
soon as practicable after the Change of Control Payment Date.

 

The Company will not be required to make a Change of Control Offer upon a Change
of Control if a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Agreement applicable to a Change of Control Offer made by the Company and
purchases all Series 2005R-2 Bonds validly tendered and not withdrawn under such
Change of Control Offer.

 

Notwithstanding the foregoing, the Company shall not be required to make a
Change of Control Offer, as provided above, if, in connection with or in
contemplation of any Change of Control, it or a third party has made an offer to
purchase (an “Alternate Offer”) any and all Series 2005R-2 Bonds validly
tendered at a cash price equal to or higher than the Change of Control Payment
and has purchased all Series 2005R-2 Bonds properly tendered in accordance with
the terms of such Alternate Offer. Any Alternate Offer may be terminated by the
Company or such third party at any time prior to the consummation of the
applicable Change of Control.  The Alternate Offer shall remain, if commenced
prior to the Change of Control, open for acceptance until the earlier of (a) the
consummation of the Change of Control or (b) any termination of the Alternate
Offer by the Company or such third party prior to the consummation of the
applicable Change of Control, must permit Holders to withdraw any tenders of
Series 2005R-2 Bonds made into the Alternate Offer until the final expiration or

 

6

--------------------------------------------------------------------------------


 

consummation thereof and must comply with all the other provisions applicable to
the Change of Control Offer.

 

Notwithstanding the foregoing, in the event that the Series 2005R-2 Bonds shall
be subject to redemption or mandatory tender (or the Company has exercised a
right to do so) on the same date that the Series 2005R-2 Bonds are subject to a
Change of Control Offer, the redemption and mandatory tender provisions in the
Indenture shall control, including without limitation with respect to the
redemption price or Purchase Price of 100% of the principal amount of the
Outstanding Series 2005R-2 Bonds plus accrued and unpaid interest.

 

The Company will comply, and will use reasonable efforts to ensure that any
third party making a Change of Control Offer or an Alternate Offer will comply,
with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws and
regulations are applicable in connection with such Change of Control Offer or an
Alternate Offer.  To the extent the provisions of any applicable securities laws
or regulations conflict with the provisions of this Agreement relating to a
Change of Control Offer, the Company will not be deemed to have breached its
obligations under this Agreement by virtue of complying with such laws or
regulations.”

 

(c)                                  Article V of the Original Agreement is
hereby amended by adding the following new Section 5.14 to the end thereof:

 

“Section 5.14                      Maintenance of Guaranty; Additional
Subsidiary Guarantees.  For so long as the Series 2005R-2 Bonds are in the
initial Term Interest Rate Period ending on January 31, 2017, the Company will
cause the Guarantors to maintain in effect the Guaranty.

 

The following provisions of this Section 5.14 are applicable only if a Letter of
Credit is not in effect with respect to the Series 2005R-2 Bonds:

 

If any Subsidiary (i) becomes a guarantor, borrower and/or issuer in respect of
the Senior Credit Facility, the Second Lien Notes Documents and the Senior
Subordinated Notes Indenture or (ii) if the Senior Credit Facility, the Second
Lien Notes Documents and the Senior Subordinated Notes Indenture have been
terminated, becomes a guarantor of any other issue of indebtedness of the
Company of $5.0 million or more in aggregate principal amount (per issue), then
that Subsidiary shall become a Guarantor and shall, concurrently with the
guarantee of such indebtedness:

 

(1)                                  execute and deliver to the Trustee a
signature page to the Guaranty pursuant to which such Subsidiary shall
unconditionally guarantee the Guaranteed Obligations (as defined in the
Guaranty) on the terms set forth in the Guaranty; and

 

(2)                                  deliver to the Trustee an Opinion of
Counsel that the Guaranty constitutes a valid and legally binding and
enforceable obligation of such Subsidiary, subject to customary exceptions.

 

7

--------------------------------------------------------------------------------


 

Thereafter, such Subsidiary shall be a Guarantor for all purposes of the
Guaranty.  The guarantees under the Guaranty are subject to release upon the
terms set forth in the Guaranty.”

 

Section 4.                  Amendments to Article VII — Loan Default Events.

 

(a)                                  Section 7.1 of the Original Agreement is
hereby amended by deleting Section 7.1(c) in its entirety and replacing it with
the following:

 

“(c)                            Failure of the Company to observe and perform
any covenant, condition or agreement on its part required to be observed or
performed by this Agreement or under the Note other than as provided in (a) or
(b), which continues for a period of 60 days after written notice by the
Authority or the Trustee delivered to the Company and the Credit Provider, if
any, which notice shall specify such failure and request that it be remedied
(including by redemption of all or a portion of the Bonds), unless the Authority
and the Trustee shall agree in writing to an extension of such time; provided,
however, that if the failure stated in the notice cannot be corrected within
such period, the Authority and the Trustee will not unreasonably withhold their
consent to an extension of such time if corrective action is instituted within
such period and diligently pursued until the default is corrected;

 

(b)                                  Section 7.1 of the Original Agreement is
hereby amended by adding the following additional Loan Default Events at the end
thereof:

 

“(f)                              Existence of an Event of Default under the
Guaranty; or

 

(g)                                 So long as the Series 2005R-2 Bonds are in
the Term Interest Rate Period and no Letter of Credit is in effect, the
existence of a default under and as defined in the Senior Credit Facility, but
only if such default has resulted in the acceleration of the obligations owed
under the Senior Credit Facility prior to their final stated maturities and
provided that, in the event that such acceleration has been rescinded, such
Event of Default hereunder will be deemed cured for all purposes and of no
further effect; or

 

(h)                                 So long as the Series 2005R-2 Bonds are in
the Term Interest Rate Period and no Letter of Credit is in effect, and the
Company shall have been deemed discharged from its obligations (other than any
indemnification and other obligations which survive the termination of the
Senior Credit Facility) with respect to the Senior Credit Facility (as set forth
in the Senior Credit Facility), a default under, and as defined in, the
indenture, agreement or instrument governing any bond, note, Capital Lease, or
any other indebtedness for borrowed money of the Company in the principal amount
of $10 million or more (collectively, the “Indebtedness”), but only if such
default with respect to any such Indebtedness has resulted in the acceleration
of such Indebtedness prior to its final stated maturity and provided that, in
the event that such acceleration has been rescinded,

 

8

--------------------------------------------------------------------------------


 

such Event of Default hereunder will be deemed cured for all purposes and of no
further effect.”

 

(c)                                  Section 7.4 of the Original Agreement is
hereby amended by adding the following sentence to the end thereof:

 

“Notwithstanding any other provision hereunder, the Trustee may proceed first
against either the Guarantors or the Company in accordance with the terms of the
Guaranty and/or this Agreement, respectively, as the Trustee may deem
appropriate.”

 

Section 5.                  Amendment to Article IX — Non-Liability of
Authority; Expenses; Indemnification.

 

The first paragraph of Section 9.1 of the Original Agreement is hereby amended
and restated in its entirety to read as follows:

 

“The Authority shall not be obligated to pay the principal of, or premium, if
any, or interest on the Bonds, except from Revenues.  The Company hereby
acknowledges that the Authority’s sole source of moneys to repay the Bonds will
be provided by the payments made by the Company pursuant to this Agreement,
together with other Revenues with respect to the Bonds, including amounts
received by the Trustee under the Guaranty or the Letter of Credit, if any, and
investment income on certain funds and accounts held by the Trustee under the
Indenture, and hereby agrees that if the payments to be made hereunder shall
ever prove insufficient to pay all principal of, and premium, if any, and
interest on the Bonds as the same shall become due (whether by maturity,
redemption, acceleration or otherwise), then upon notice from the Trustee, the
Company shall pay such amounts as are required from time to time to prevent any
deficiency or default in the payment of such principal, premium or interest,
including, but not limited to, any deficiency caused by acts, omissions,
nonfeasance or malfeasance on the part of the Trustee, the Company, the
Authority, the Credit Provider, if any, or any third party, other than as a
result of such party’s willful misconduct.”

 

Section 6.                                          Effective Date.  This First
Amendment shall take effect on February 1, 2012.

 

Section 7.                                          Ratification of Previous
Actions.  All previous actions taken by the Authority, the Company and the
Trustee in conformance with this First Amendment are hereby ratified and
confirmed by the Authority, the Company and the Trustee, respectively.

 

Section 8.                                          Severability.  If any
provision of this First Amendment shall be held or deemed to be, or shall in
fact be, illegal, inoperative or unenforceable, the same shall not affect any
other provision or provisions herein contained or render the same invalid,
inoperative, or unenforceable to any extent whatever.

 

9

--------------------------------------------------------------------------------


 

Section 9.                                          Governing Law.  This First
Amendment shall be construed in accordance with and governed by the Constitution
and laws of the State applicable to contracts made and performed in the State.

 

Section 10.                                   Complete Agreement.  Except as
amended by this First Amendment, the Original Agreement shall remain in full
force and effect and the Original Agreement, as amended and supplemented by this
First Amendment, constitutes the entire agreement between the parties.

 

Section 11.                                   Execution of Counterparts.  This
First Amendment may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Finance Authority of Maine has caused this First Amendment
to be executed in its name and Casella Waste Systems, Inc. has caused this First
Amendment to be executed in its name by a duly authorized officer all as of the
date first above written.

 

 

 

FINANCE AUTHORITY OF MAINE

 

 

 

 

 

By

/s/ Elizabeth L. Bordowitz

 

 

Name: Elizabeth L. Bordowitz

 

 

Title: Chief Executive Officer

 

 

 

 

 

CASELLA WASTE SYSTEMS, INC.

 

 

 

 

 

By

/s/ Edwin D. Johnson

 

 

Name: Edwin D. Johnson

 

 

Title: Chief Financial Officer

 

 

 

 

Consented to:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

As Trustee

 

 

 

 

 

By

/s/ Vernita L. Anderson

 

 

Name: Vernita L. Anderson

 

Title: Assistant Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

As Credit Provider

 

 

 

 

 

By

/s/ Maria F. Maia

 

 

Name: Maria F. Maia

 

Title: Managing Director

 

 

S-1

--------------------------------------------------------------------------------